In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

        ______________________________

              No. 06-08-00046-CV
        ______________________________


           TIMOTHY GUINN, Appellant

                          V.

          M. KIM ROBERTSON, Appellee



      On Appeal from the County Court at Law
             Anderson County, Texas
          Trial Court No. CCL-07-11778




     Before Morriss, C.J., Carter and Moseley, JJ.
       Memorandum Opinion by Justice Carter
                                    MEMORANDUM OPINION

       Timothy Guinn,1 the sole appellant in this case, has filed a motion seeking to dismiss his

appeal. Pursuant to Rule 42.1 of the Texas Rules of Appellate Procedure, his motion is granted. See

TEX . R. APP . P. 42.1.

       We dismiss the appeal.




                                             Jack Carter
                                             Justice

Date Submitted:           June 2, 2008
Date Decided:             June 3, 2008




       1
        This case has been transferred to this Court as part of the Texas Supreme Court's docket
equalization program.

                                                2